Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 29, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00037-CV
____________
 
IN RE MARTIN SHELBY BARNES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 15, 2004, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator contends he filed a request for a
speedy trial in the trial court.  Relator has failed to attach any documents to his
petition.  As a party seeking mandamus
relief, Barnes has the burden of providing this court with a sufficient record
to establish his right to relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).
The record does not establish relator=s right to relief in this case.  Accordingly, we deny relator=s petition for writ of mandamus.
 
 




PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed January 29, 2004.
Panel consists of
Chief Justice Hedges and Justices Anderson and Seymore.